 IInthe Matter Of CRAMP SHIPBUILDINGCOMPANYandINDUSTRIAL UNIONOF MARINE & SHIPBUILDING WORKERS OFAMERICA,LOCAL No. 42In the Matter ofCRAMPSHIPBUILDING COMPANYandINDUSTRIAL UNIONOF MARINE & SHIPBUILDING WORKERS OF AMERICA, AND LOCAL No. 42THEREOFIn the Matter of CRAMP SHIPBUILDINGCOMPANYandINDUSTRIAL UNIONOF MARINE R'. SHIPBUILDING WORKERS OF AMERICA, AND LOCAL No. 42THEREOFIn the Matter Of CRAMP SHIPBUILDING COMPANYandINDUSTRIAL UNION,OFMARINE & SHIPBUILDING WORKERS OF AMERICA, AND LOCAL No. 42THEREOFCases Nos. R-4514 through R-4517, respectively.Decided December18, 194,2Jurisdiction:shipbuilding industryInvestigation and Certification of Representative:existence of question : stipu-lation as to ; election necessary.Unit Appropriate for Collective Bargaining:following individual units foundappropriate: (1) all timekeepers and piece-work counters, excluding the chieftimekeeper, and the supervisory piece-work counters ; (2) all, employees of themedical, staff,,,includingfirst-aid attendants, orderlies, and clerical, employees,but excludingdoctors,registered nurses, andthe first-aid attendant supervisor ;(3) all quartermen, excluding chief quartermen ; (4) all leadingmen-Company'sobjections to units (1), (3), and (4) on the ground that they were not "em-ployees" because they exercised managerial and supervisory. functions and.,.were represented by the same organization as the previously designated repre-sentative for production and maintenance employees,.heldwithout merit-argument ofres adjudicatebecause of prior determination excluding thesegroups from production and maintenance, unitheldwithout merit, since ques-tion, of what units would be appropriate for such groups' was not before 'theBoard at that'time--separate units for quartermen an&leadingmenheldproperwhen both occupied different levels of supervisory 'functions and' one occupiedsubstantial degree of supervision over the other.'Drinker, Biddle e^ Reath,byMessrs.Henry $.'Drinker, Leslie M.Swope,and_Hayward H. Coburn,-ofPhiladelphia,Pa., for theCompany.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Union.of counsel to the Board..46 N. L R. B., No. 19.115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon four petitions duly filed by Industrial Union ofMarine & Ship-buildingWorkers of America, Local No. 42, herein called the Union,each alleging that a question affecting commerce had arisen concerningthe representation of employees of Cramp Shipbuilding Company,Philadelphia, Pennsylvania, herein called the Company, the NationalLaborRelationsBoard consolidated the cases and provided for anappropriate' hearing upon due notice before Robert Ii. Kleeb, TrialExaminer.Said hearing was held at Philadelphia, Pennsylvania, onNovember 3, 4, and 11, 1942.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examinewitnesses,and to introduce evidencebearingon the issues.During the hearing three motions were made by the Company onwhich the Trial Examiner reserved ruling.'The Company first movedto dismiss all four petitions filed by the Union on the ground that therespective issues presented by the petitions had been previously decidedin substance by a prior decision of the Board involving the Union andthe Company;' the Company- moved- further to dismiss the petitionfor a separate unit of quartermen and leadingmen on the grounds thatthe ghartermanand -leadingmen are not employeeswithin themeaningof the National Labor Relations Act, and that the Union failed to makea showing of 'substantial interest as respects, them; the third notionasked that the. record of the above-mentioned prior decision be incor-porated into the present record to aid theBoard in'determiningwhetheror not the prior decision had already decided theissues ofthe instantSince we.did not, in our previous decision, have beforeus for—consideration the question of whether or,not the groups of em-ployees whom the Unionnow seeks,to- representconstitutedseparateunits appropriate for purposes of collective bargaining, that decisioncannot be regarded as having determined the issues presented by thepetitions in these proceedings.The motion of the Companyto dismissthe four petitions on the ground ofres judicatais therefore denied.In view of our findings set forth in Sections III and IV,infra,thesecond of the above-mentionedmotions ishereby denied.Since theMatter of Cramp Shipbuilding CompanyandAmerican Federation of Labor,37 N. L.R. B. 146.' CRAMP SHIPBUILDINGCOMPANY117decision in the earlier case amply sets forth the issues presented therein,we have found it unnecessary to refer to the evidence adduced at thehearing of that case.Accordingly, the third of the above-mentionedmotions ishereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.OnNovember 17 and 20, 1942, respectively, the Company and the Unionfiled briefs which the Board has considered.Upon the entire record in, the case,2 the Board makes the following :FINDINGS OF FACTSI.THE BUSINESS OF THE COMPANYCramp Shipbuilding Company, a Pennsylvania corporation,^main- .tains its principal office and place of business in Philadelphia, Pennsyl-vania, where it is engaged in the construction of naval vessels for theUnited States' Navy and in the repair of cargo ships for the ,UnitedStatesMaritime Commission:During the past. year a substantialpercentage of the raw materials and supplies used by the Company wasshipped to the Company from points outside the State of Pennsyl-vania.During the same period the construction and repair workperformed by the Company was valued in excess of $200,000. TheCompany admits that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDIndustrial Union of Marine &^ShipbuildingWorkers ofAmerica,Local No. 42,'is a labor organization affiliated with the Congress ofIndustrial Organizations, `admitting to membership employees of theCompany.III. THE QUESTIONS CONCERNING REPRESENTATIONThe parties stipulated that at various dates between_ July 10 andOctober 15, 1942, the Company declined to recognize the Union as theexclusive bargaining representative of the employees in any of thefour'units petitioned for until the Union was certified by the Board.A statement of the Regional Director, introduced in evidence atthe hearing, and a statement of the Trial Examiner made at the hear-2On November 28, 1942, the parties filed with the Board an agreement providing forthe correction of certain typographical errors in the, recordThe agreement is herebymade`a part of the record, and the corrections provided for therein are hereby ordeed tobe made 118 , 'DECISIONS--OF NATIONAL-LABOR- RELATIONS BOARDing, indicate that the. Union represents a substantial number, of em-,ployees in each of the units hereinafter found appropriate.3We find that questions affecting commerce have arisen concerningthe representation of -employees of the. Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-IV. THE APPROPRIATE UNITSOIi November 29, 1941, the Board issued its decision -inMatter ofCramp Shipbuilding CompanyandAmerican Federation of Labor,4finding a production and maintenance unit to be appropriate, anddirecting an election-among the employees in that unit.Subsequently,the Union was certified as the exclusive bargaining representative ofthe employees in the production and maintenance unit: In this earliercase, the parties stipulated to exclude quartermen and medical staffemployees from the unit; the Board decided in addition that leading-men, timekeepers, 'and piecework counters, among others, should beexcluded from the . unit of. production; and maintenance employees.In the present proceedings, the Union is petitioning for four additionalseparate units of employees of the Company who were excluded fromthe production and maintenance unit : namely, a unit of,timekeepers,one of piece-work counters, 'one of medical staff employees, and oneof quartermen and leadingmen.The -position of the parties as re-each of the proposed units is given independent treatmentspectsbelow.A. The timekeepers and the piece-work countersThe Union petitioned for one unit of timekeepers and another unitof piece-work counters.At the hearing it took the position .that aunit 'combining both groups of employees might also be appropriate.The Company advances identical objections to the proposedunits ofits, timekeepers, and its piece-work counters. It contends' that theseemployees are part of management and therefore not employees withinthe meaning of the Act; and that they cannot be represented by the,3Thestatements of the Regional Director and the Trial Examiner may be summarized asfollows :'UnitCards sub-mittedEmployeesinunitCards inunitPiece-work counters ------------------- _________ -___________1216658Timekeepers------------------------------------------ -------416937Medicalstaff------------------------------------2125181First-aid attendants and orderlies________________________(18)(15)Clericalemployees________________________________________(7)(3)Quartermen and Leadmgmen---------------------------------2703511534 37 N. L.R. B. 146. -CRAMP, SHIPBUILDING - COMPANY119,Union because the Board has previously excluded them from the unitof production and maintenance employees.The record indicates that there are roughly three types of time-keepers among the approximately 60 employed in that capacity by theCompany.One type, to which we shall refer as regular timekeepers,-is engaged part of the working day in examining the employees'-timecards to,ascertain the number of hours worked on the preceding dayand in estimating the hours to be worked on the -ensuing day.An-other group of timekeepers, so-called field checkers, check the workof employees in the yards and on the ships for the purpose of estimat=ang the, labor costs of building or repairing the ships.The thirdgroup of timekeepers performs functions of both regular timekeepersand field- checkers.It is clear, as we found in our previous decision,that the' Company's timekeepers perform work of a clerical nature.The Board has, as a general rule, excluded timekeepers from unitsof production and maintenance workers on the grounds that theirwork either was of a clerical nature and therefore they would havegreater mutual interests with employees in, units other than 'those in-cluding production and maintenance employees, for example, in a unitincluding 'office employees, or because in respect to production em-ployees they exercised managerial functions.We have not, however,determined, in any case that timekeepers are not "employees" withinthe meaning of the Act.The Company's contention that timekeepersare not employees within the meaning of the Act is therefore withoutmerit, although it may be that their duties are to some extent con-fidential and that, therefore, they are in a sense instruments of man-agement.5-Of the 11,000 production employees employed by the Company onNovember 4, 1942,'1,000 to 1,500 were employed on, a piece-rate basis.To compute the amount of work performed daily by its piece-workemployees, the Company employed at that time approximately 70piece-work counters.The work of a typical piece-work counter maybe summarized as follows :Each morning he takes a list of employeeswhose work of the preceding day he is assigned to count.He checkswith various production supervisors to determine the location of theprior day's work of the listed employees and proceeds there to makehis check.Estimates of the work and its location are entered on apad of paper bearing the worker's name and his approval or disap-proval of the estimates.Later in the day, the counter returns to hisoffice, transfers his data to form slips for each workman counted, signshis name thereto, and turns the slips over to the accounting depart-ment where the daily earnings are computed from the information oneCfMatter of Chrysler CorporationandUnited ProtectiveWorkersofAmerica,36N. L R.,13. 593, where we found the members of the plant protection force to be an appro-priate unit although their duties in effect constituted them instiuments of management 120DECISIONS OF NATIONAL -LABOR RELATIONS BOARDthe slips.From the accounting office the slips are returned to thecounter and then go to the respective workman's leadingnlan for hissignature evidencing approval:Finally, the rate-setting department,which spot checks the work of piece workers, must' approve the slip.In addition to the "double checking" process utilized by the Compan'y, 'the Navy has spotters in the yard to spot check the work of pieceworkers.It would appear, therefore, that-there is little basis in therecord for the Company's fear that piece-work counters, if representedby the Union, would be inclined to raise their count in favor of thepiece workers.In our previous decision we excluded piece-work counters from theproduction and maintenance unit because their work was managerialand administrative.We did not rule then, nor do we find now, thatpiece-work counters are not employees within the meaning of the At.They, like timekeepers, have been included in bargaining units in thepastsWe find the Company's contention that piece-work countersare not employees within the meaning of the Act to be without merit.There is-considerable similarity in the nature of the work performed-by the timekeepers and the piece-work counters, since both groups ofemployees occupy clerical positions and the bulk of each group performwork that to a certain extent has a bearing upon the amount of wagesreceived by the Company's employees.Members of the two groupsare in daily contact, both in the actual performance of their workand in the fact that they check-in and out of the plant at the same spot.Both groups are under the supervision of the accounting office. Inview of these facts, we find that the timekeepers and the piece-workcounters should be combined in a single unit.?The record indicates that there is a supervisory counter over eachship, who instructs the piece-work counters where to go to performtheir work.The Company did not indicate its position as` respectsthe inclusion of these employees in the unit.The Union desires theirinclusion.Because of their supervisory functions, and in the absenceof any evidence indicating that they, are engaged in the actual count-ing of piece work, we shall exclude the supervisory piece-work countersfrom the unit.The parties agreed, and we find, that the chief time-keeper should be excluded from the unit.B.Medical staff employeesThe medical staff of the Company, at the time of the hearing, con-sisted of doctors, nurses, first-aid attendants, orderlies, clerks, typists,°Matter of MuellerBrassCompanyandUnitedAutomobile,Auciaft and AgriculturalImplementWorkers (U.,AW.C. I.C ), 39 N. L' R. B 167.7SeeMatter of Great Lakes Engineering WorksaidLocal 46, Industrial Union ofMarine and Shipbuilding Workers of America, C.Iunit was found appropriate. CRAMP SHIPBUILDING COMPANY121and, a stenographer.The Union requested a unit of first-aid attend-ants, orderlies, and clerical employees of the'medical staff, excludingdoctors and registered nurses.The Company contends that this, pro-posed unit is inappropriate for collective bargaining purposes becausethe employees sought to be included in the unit comprise a heteroge-neous group.The work of the medical staff is carried on in five dispensaries locatedin scattered spots throughout the shipyard, where injured or sickemployees report for treatment and/or medical advice.First-aidattendants make checks on insanitary and unhygienic conditions aboutthe yard, distribute medical supplies between dispensaries, perform'-simple medical functions such as taking temperatures, and do clerical'work.Orderlies are engaged in clean-up work in the dispensaries.The clerical staff is, generally speaking, engaged in filing cards, re-cording case data, and making up daily reports on cases'treated.Theone stenographer is in effect secretary to the medical, director.Shehandles the bulk of'the correspondence of the medical department.There is no evidence that her work is of such a confidential nature asWhile it is true that the various above-mentioned employees in themedicalstaffare not performing identical functions, nevertheless theyare cooperatively engaged in the specialized function of providingmedical service for the Company's employees.There" can be littlequestion that, since they constitute the non-professional' employeesof this specialized department, they have many interests in commonfrom the standpoint of wages, hours, and working conditions. In thelight of these circumstances, we find that a unit ofmedical staff,employees is appropriate.'There is a single first-aid attendant supervisor over the first-aidattendants.The Company asks that this employee be excluded.Oneof his duties is to make a weekly work schedule (approved by themedical director) for all medical staff employees, excepting doctorsand nurses.He also participates in first-aid work.He possesses thepower to recommend the hiring or discharging of erhp'loyees underhis supervision.In view of these facts, we shall exclude him fromthe unit of medical staff employees.Quartermen and Leadingmen ''At the time of the hearing the Company's supervisory hierarchyover production and maintenance employees was, in order of rank, asfollows : a production manager, a number of superintendents, 17 fore-men, 7 or 8 assistant foremen, 7 chief quartermen, approximately 84_quartermen, and approximately 267 leadihgmen. 122DECISIONS,-OF NATIONAL LABOR RELATIONS BOARDThe Union petitioned for a single supervisory unitof quartermenand leadingmen, but at the hearing it stated that it did not objectto the Board's finding an appropriate unit of quartermen only andanother unit of, leadingmen only.The Company contends that quar-termen and leadingmen are not employees within the meaning of theAct, and, even if employees, should not be represented by the same localwhich presently represents the production and maintenance employees,since that would result in a` breakdown in the supervisory control ofthe management over the workers.The Company contends furtherthat the issue as to whether quartermen and leadingmen constitute' anappropriate unit- has already been decided in the previous decision,of the Board, and that for the Board to find such a unit- appropriatenow would-be to permit circumvention by labor organizations of theprior decisions of the Board..The argment ofres judicata,as we have.previously indicated, has no merit.In our prior decision we 'did nothave before us for consideration the appropriateness of a unit com-posed of supervisory employees; the principal issue in thatcase'wasthe "composition of a production and maintenance unit.We foundthat quartermen and leadingmen should not be in the same unit withproduction,,and maintenance employees. because of their supervisory.functions; we did not determine whether or not they could constitute.a separate unit of supervisory employees.We have determined in recent cases that supervisory employees are,equally entitled with production and maintenance employees to enjoy,the benefits conferred on employees by the Act."A review of the factsrespecting quartermen and leadingmen in the instant proceedings,, asset forth in the subsequent paragraph, indicates -that no substantialdifference in factual set-up is presented by this case.It is true that, in'Matter of Godchaux Sugars, Ir^c.,9the petitioning union was a differ-ent local of the same parent organization than the local acting as therepresentative of the production and maintenance employees, whereasin the present case the petitioning union is the local which represents.the.production and maintenance employees.However, the reasoningof our decision in that case is equally applicable to a situation where.the -same local seeks to represent employees in a supervisory unit andin a production and maintenance unit.We stated then that "In de-ciding, in each case, the unit appropriate for collective bargaining itis the statutory objective, hence our function, `to insure to employeesthe full benefit of their rights to self-organization and to collectivebargaining, and otherwise to effectuate the policies' of the Act (Sec-tion 9 (b) ).The desire of employees, whether supervisory or not `is8Matter of Union Collieries Coal Company, Oakmont, Pennsylvania,andMine Ofcials'Union of America (Ind ),41 N L. R. B 961;Matter of Godchaux Sugars, Inc.andUnitedSugar Workers, Local Industrial Union No. 1186, C I.0., 44 N L R B 874.,9 44 N. L. R B. 874. CRAMP SHIPBUILDING ' COMPANY.123,a' fact which has a bearing on the determination of the appropriate.unit."'Moreover, we have recently rejected a similar argument.employees could be represented by the same union that was thebargaining agent of production and maintenance employees.10In the Company's supervisory hierarchy the quartermen and lead-ingmen perform those functions generally attributed to minor super-visors.They assign work, prepare and follow up jobs', and see thatproduction standards are maintained both as to quantity and qualityof output.Their supervisory powers are not extensive.Thus, theyonly recommend disciplinary action, promotions or advancement, anddischarge. ''Quartermen and leadingmeh are paid by the hour at ratedifferentials above that of the highest rated mechanic, whom, theysupervise.,The Company contends that if quartermen and leadingmen shouldbe found entitled to representation by the Union, they should be setup in two separate units and not combined in one 'Unit.At the hear-ing the Union stated that it had no objection tora finding of two suchseparate units.The record indicates that the number of leadingmenunder a ,single quarterman ranges from 0 to 7. Leadingmen leadfrom 20 to 50 men.Accordingly, the number of men under a quarter-'man will depend largely upon how many leadingmen report.to him.Quartermen transmit instructions to leadingmen.They determinewhom to promote to the rank of leadingmen, and wherever quartermenand leadingmen. supervise in the same department or group of crafts-men the pay rates of the quartermen exceed that of leadingmen.leadingmen in the same unit."The seven chief quartermen were described by the Company asbeing in effect assistant foremen, although not on a salary basis.TheUnion has no objection to their exclusion from a unit of quartermenand leadingmen.We conclude that the interests of the chief quarter-inen are more closely allied to-those of foremen and assistant forementhan with those of quartermen.We shall exclude them from the unitof quartermen.'We find that the following groups of the Company's employees,constitute units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :'Matter of Bethlehem Steel Company,SliipbwildangDivision,Baltimore,YardandLocal 24,Industrial Union of Marine and Shipbuilding Workers of America, affiliated withthe C. I.0 , 45 N. L. R. B. 92; see alsoMatter of Chrysler Corporationcited in foot.note 5,supra11 CompareMatter of Boeing Aircraft CompanyandAssociation of Aircraft Supervisorsof Seattle,Washington,45 N. L.R B 630;Matter of Stanley Company of Americaet al.andUnited Office & Professional Workers of America, affiliated with theCongressof Industrial Organizations,45 N.L.'R. B 625. 124DECISIONS, OF, NATIONAL"I:ABOR RELATIONS BOARD(1)All timekeepers and piece-work counters, excluding the chieftimekeeper, and-the supervisory piece-work counters ;'-(2)'All employees of the medical staff, including first-aid -at-tendants, orderlies, and clerical employees, but excluding doctors,registered nurses,, and the first-aid attendant supervisor;(3)All quartermen, excluding chief quartermen;(4)All leadingmen.'V. DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whicharisenbe resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the, pay-roll period immediately preceding the date of the Directionof Elec-tions herein, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National'LaborRelations Board by Section- 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of NationalLabor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it ishereby`DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cramp Shipbuild-ing Company, Philadelphia, Pennsylvania, elections'by secret ballotshall be conducted as early as possible, but not later than thirty (39)days from the date of this Direction of Elections, under the directionand supervision of the Regional Director'for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section' 10, of said Rules and Regulations, amongthe emplo^ees in each of the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork -during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,,but excluding any who have since quit or been discharged for cause,to determine in respect to'each group whether or not they desire to berepresented by Industrial Union of Marine & Shipbuilding Workersof 'America, Local No.-42; for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and'Direction of Elections.